
	

113 HR 4167 : Restoring Proven Financing for American Employers Act
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 4167
		IN THE SENATE OF THE UNITED STATES
		April 30, 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend section 13 of the Bank Holding Company Act of 1956, known as the Volcker Rule, to exclude
			 certain debt securities of collateralized loan obligations from the
			 prohibition against acquiring or retaining an ownership interest in a
			 hedge fund or private equity fund.
	
	
		1.Short titleThis Act may be cited as the Restoring Proven Financing for American Employers Act.
		2.Rules of construction relating to collateralized loan obligationsSection 13(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(g)) is amended by adding at the end the following new paragraphs:
			
				(4)Collateralized loan obligations
					(A)Inapplicability to certain collateralized loan obligationsNothing in this section shall be construed to require the divestiture, prior to July 21, 2017, of
			 any debt securities of collateralized loan obligations, if such debt
			 securities were issued before January 31, 2014.
					(B)Ownership interest with respect to collateralized loan obligationsA banking entity shall not be considered to have an ownership interest in a collateralized loan
			 obligation because it acquires, has acquired, or retains a debt security
			 in such collateralized loan obligation if the debt security has no indicia
			 of ownership other than the right of the banking entity to participate in
			 the removal for cause, or in the selection of a replacement after removal
			 for cause or resignation, of an investment manager or investment adviser
			 of the collateralized loan obligation.
					(C)DefinitionsFor purposes of this paragraph:
						(i)Collateralized loan obligationThe term collateralized loan obligation means any issuing entity of an asset-backed security, as defined in section 3(a)(77) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(77)), that is comprised primarily of commercial loans.
						(ii)Removal for causeAn investment manager or investment adviser shall be deemed to be removed for cause if the investment manager or investment adviser is removed as a result of—
							(I)a breach of a material term of the applicable management or advisory agreement or the agreement
			 governing the collateralized loan obligation;
							(II)the inability of the investment manager or investment adviser to continue to perform its
			 obligations under any such agreement;
							(III)any other action or inaction by the investment manager or investment adviser that has or could
			 reasonably be expected to have a materially adverse effect on the
			 collateralized loan obligation, if the investment manager or investment
			 adviser fails to cure or take reasonable steps to cure such effect within
			 a reasonable time; or
							(IV)a comparable event or circumstance that threatens, or could reasonably be expected to threaten, the
			 interests of holders of the debt securities.
							.
		
	Passed the House of Representatives April 29, 2014.Karen L. Haas,Clerk
